Citation Nr: 0615853	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-12 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of right 
index finger injury.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1982 to June 1986.  He also had subsequent Reserve 
service.  These matters are before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran requested a Travel Board 
hearing.  He failed to report for such hearing scheduled in 
February 2006.


FINDINGS OF FACT

1.  It is not shown that the veteran has tinnitus or a 
hearing loss disability of either ear.

2.  The veteran's right index finger injury in service was an 
acute and transitory condition that resolved; a chronic right 
index finger disability was not manifested in service, and is 
not currently shown.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A  §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.385 (2005).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  

3.   Service connection for residuals of a right index finger 
injury is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in October 2002 (prior to the RO's initial 
adjudication of the instant claim) explained what the 
evidence must show to substantiate the claims, and informed 
the veteran of his and VA's responsibilities in claims 
development.  The February 2003 rating decision and an April 
2004 statement of the case (SOC) explained what the evidence 
showed and why the claim was denied, and provided the text of 
applicable regulations, including those pertaining to the 
VCAA (and specifically that the veteran should be advised to 
submit any evidence in his possession pertaining to the 
claim).  The rating decision specifically advised the veteran 
that to establish service connection for a disability he must 
show that he has such disability.  Although complete notice 
was not provided prior to the initial adjudication of the 
claim, the veteran has had ample opportunity to respond and 
supplement the record and to participate in the adjudicatory 
process after all notice was given.  He is not prejudiced by 
any notice timing defect.  As the decision below denies 
service connection for bilateral hearing loss, tinnitus, and 
a right index finger disability, whether or not the veteran 
received notice regarding the evaluation of such disabilities 
or the effective date of an award (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) is a moot point.  He is 
not prejudiced by lack of such notice.  It is not alleged 
that notice in this case was less than adequate, or that the 
veteran is prejudiced by any notice deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, as well as copies of medical records 
from his Reserve service.  He has not identified any 
pertinent records that remain outstanding.  The Board has 
also considered whether a VA examination or medical opinion 
is necessary.  Because there is no competent evidence of 
current hearing loss or tinnitus, or right index finger 
disability, the Board finds that a VA examination or medical 
opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4)(i)(A).  
VA has met its assistance obligations.  The Board will 
proceed with appellate review. 

II.	Factual Background

The veteran's service medical records include a June 1983 
treatment record which notes he was seen for complaints of 
right index finger pain following a smashing injury.  X-rays 
at the time were negative for fracture.  The veteran was 
treated with medications and a pressure dressing.  No further 
follow-up was noted.

An April 1986 audiogram shows that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
5
5
LEFT
15
15
15
15
10

April 1988, April 1990, January 1997, and January 2001 
audiometry in conjunction with periodic Reserve service 
examinations showed that no puretone threshold at the 500, 
1000, 2000, 3000, or 4000 hertz frequencies was above 15 
decibels.   
On an April 1990 and January 1997 periodic examinations for 
Reserve service, the veteran did not report any complaints of 
hearing loss, tinnitus or right index finger disability.  
Clinical evaluations of the ears and upper extremities were 
normal.

On January 2002 audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
0
0
LEFT
5
15
10
10
0

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 
Here, the record contains no competent evidence that the 
veteran now has any of the disabilities for which service 
connection is sought.  No audiometric study of record shows a 
hearing loss disability by VA standards.  [As defined in 38 
C.F.R. § 3.385.]  In fact, they do not show a single puretone 
threshold even approximating a level considered elevated.  
Tinnitus was not clinically noted in any medical 
(examination) report of record.  While the veteran did injure 
his right index finger in service, the injury was acute, and 
the associated complaints were transitory, and resolved.  No 
chronic right index finger disability was noted at the time 
or has been clinically reported since.  

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has any hearing loss, tinnitus, or residuals of 
right index finger injury, nor has he identified any 
treatment provider who might substantiate that he has any 
such disability.  Thus, the initial threshold requirement 
necessary to substantiate a service connection claim, 
competent (medical diagnosis) evidence of a current 
disability is not satisfied.  Accordingly, these claims must 
all be denied.     


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a right index finger 
injury is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


